Citation Nr: 0428867	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-23 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.  

2.  Entitlement to disability evaluation in excess of 10 
percent for a low back disability.

3.  Entitlement to a compensable disability evaluation for a 
right knee disability.

4.  Entitlement to a compensable disability evaluation for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2000 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2003, the Board remanded 
the case to the RO for further action.  The case has been 
returned to the RO for further action.

The issues of entitlement to higher initial ratings for low 
back, right knee, and right ankle disabilities are addressed 
in the REMAND that follows the order section of this 
decision.


FINDING OF FACT

The veteran currently has hypertension which had its onset in 
service.


CONCLUSION OF LAW

Entitlement to service connection for cardiovascular 
disability, hypertension, is established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claim for service connection for cardiovascular 
disability, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue decided herein.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for cardiovascular disability.  
Accordingly, no further development with respect to this 
claim is required under the VCAA or the implementing 
regulations.

Evidentiary Background

In July 1995, the veteran received treatment for complaints 
of chest pain of two weeks' duration.  His blood pressure was 
recorded as 152/89 at that time.  The assessment was mild 
musculoskeletal left chest pain. 

In July 1997, the veteran underwent an evaluation for 
hypertension.  It was noted that EKG had revealed a left 
ventricular hypertrophy.  A radiologic examination report 
notes that right-sided pulmonary granulomata was suspected.  
Otherwise, there was no radiographic evidence for acute 
cardiopulmonary disease.

The veteran sought treatment in October 1997 for 
lightheadedness with an irregular heartbeat.  Hypertension 
was initially suspected and multiple blood pressure readings 
were taken over a four-day period.  During this period of 
testing, his diastolic blood pressure ranged from 68 to 96 
and his systolic blood pressure ranged from 119 to 146.  The 
assessment at the time was "No consistent HTN 
(hypertension)."  He was subsequently assessed with anxiety.  
It was felt that his symptoms arose from increasing pressure 
at work.  

On a DD Form 2697, Report of Medical Assessment, dated in 
March 1999, the veteran reported that he had experienced 
heart problems and problems with his blood pressure since his 
most recent medical assessment or physical examination.  The 
accompanying physical examination report notes that the 
veteran had complained of chest pain and that he had problems 
with his heart beat.  He had a prior blood pressure workup, 
but was not treated.  His blood pressure was recorded as 
144/88 and he was advised to follow-up with VA for a blood 
pressure evaluation.  

The veteran filed his claim for service connection for 
hypertension in May 1999.  Thereafter, in September 1999, he 
was afforded a VA compensation and pension examination.  He 
again reported an irregular heartbeat.  At times, he could 
feel the beat.  He did not pass out and did not have chest 
pain or symptoms of angina associated with his irregular 
heartbeat.  The examining physician noted that the veteran 
had a regular heart rhythm on examination.  It was concluded 
that the veteran's cardiac history was not documented and EKG 
and physical examination revealed no abnormalities.   

In March 2002, the veteran underwent a private functional 
capacity evaluation.  His blood pressure was recorded as 
147/102.  

The veteran was afforded another VA examination in October 
2002.  The examiner noted that the veteran developed 
hypertension just before leaving the military in 1999 with 
continued treatment since that time.  Blood pressure readings 
of 151/96 and 156/89 were recorded at his primary care 
physician's office in September 2002.  Currently, his blood 
pressure was 129/92.  The assessment was hypertension.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The medical evidence of record indicates that the veteran 
currently has a diagnosis of hypertension.  At several times 
during his active military service, his treating physicians 
had suspected that he had hypertension.  In order to 
determine if his present hypertension is etiologically 
related to the veteran's active military service, VA obtained 
a June 2002 VA examination addressing the onset of the 
veteran's hypertension.  The examining physician opined that 
the veteran's current hypertension originated prior to his 
retirement from the military.  There is no competent evidence 
that hypertension was due to an intervening cause following 
active duty.  Accordingly, the Board finds that the veteran 
is entitled to service connection for hypertension.


ORDER

Service connection for cardiovascular disability, 
hypertension, is granted.  




REMAND

By rating action in April 2000, service connection for a low 
back disability was awarded.  A noncompensable disability 
evaluation was initially awarded for this disability.  The 
veteran was informed of this decision by letter dated that 
same month.  Shortly thereafter, he submitted a notice of 
disagreement with the decision assigning a noncompensable 
evaluation.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the RO to issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

The Board notes that the RO subsequently assigned a 10 
percent disability evaluation for the veteran's service-
connected low back disability in June 2000.  In this 
decision, the RO noted that it considered the assigned 10 
percent evaluation to constitute a full grant of the benefit 
sought on appeal.  However, the Board disagrees with this 
conclusion.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal of the initial disability 
rating assigned for his service-connected back disability 
remains open. 
				
With respect to the veteran's claims for compensable 
disability evaluations for his right knee and ankle 
disabilities, the Board notes that a VA orthopedic 
examination had been scheduled to ascertain the severity of 
these disabilities.  The October 2002 VA compensation and 
pension examination that addresses the veteran's claim for 
service connection for hypertension indicates that a 
scheduled orthopedic examination could not be performed as 
the physician that was assigned to conduct the examination 
was unavailable.  As the most recent VA examination 
addressing these issues was conducted in June 2000, a new 
examination would be probative in ascertaining the current 
level of disability associated with the veteran's right knee 
and right ankle disabilities. 

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The RO should furnish the veteran and 
his representative a Statement of the 
Case (SOC) addressing the issue of 
entitlement to a rating in excess of 10 
percent for a low back disability.  This 
statement of the case should summarize 
the law and evidence relied on in the 
determination of his claim.  The RO 
should also inform the veteran of the 
requirements to perfect an appeal with 
respect to this issue.

2.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession, that is not already of 
record.  It should also request him to 
provide identifying information and any 
necessary authorization to enable the RO 
to obtain any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
his right knee or ankle during the period 
from 1999 to the present.  

3.  The RO should undertake appropriate 
development to obtain a copy of any 
pertinent evidence identified but not 
provided by the veteran.  If it is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the nature and extent of 
impairment from the veteran's service-
connected right ankle and right knee 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner.

All indicated studies, including X-
rays and range of motion studies in 
degrees, should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should determine if 
there is any instability or 
subluxation of the knee and the 
frequency of any episodes of the 
knee giving way.  The examiner 
should provide an opinion concerning 
the degree of severity of any 
instability or subluxation of the 
knee.  The examiner should also 
determine if the knee locks and, if 
so, the frequency of the locking.

Tests of movement of the ankle and 
knee against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the 
veteran's describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use of during flare-ups in 
terms of the degree of additional 
range of motion loss.

The examiner should also provide an 
opinion concerning the impact, if 
any, that each of the disabilities 
has on the veteran's ability to 
work.

The rationale for all opinions 
expressed should also be provided.  

5.  The RO should also undertake any 
other development it determines to be 
indicated.  

6.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims for higher ratings for his right 
knee and ankle disabilities based on a de 
novo review of the pertinent evidence and 
in light of all applicable criteria, to 
include consideration of the VA General 
Counsel opinions addressing when separate 
evaluations may be assigned for the 
components of a knee disability.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112). 




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



